Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT effective as of April 1, 2004 (the “Commencement Date”) by
and between SCL Ventures, Ltd. (the “Company” or “SCL”) and Jack Chin (the
“Executive”) (this “Agreement”).

 

The parties hereto wish to enter into an employment agreement on the terms and
conditions set forth below.  Accordingly, in consideration of the premises and
the respective covenants and agreements of the parties herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

 


1.               TERM.  THE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT SHALL
COMMENCE ON THE COMMENCEMENT DATE AND SHALL END, UNLESS TERMINATED EARLIER
PURSUANT TO SECTION 4, AT THE CLOSE OF BUSINESS ON MARCH 30, 2005 (THE “TERM”).


 


2.               TITLE, DUTIES AND AUTHORITY.  THE EXECUTIVE SHALL SERVE AS VICE
PRESIDENT, BUSINESS DEVELOPMENT OF THE COMPANY, AND SHALL HAVE SUCH
RESPONSIBILITIES AND DUTIES (CONSISTENT WITH THE EXECUTIVE’S POSITION AS VICE
PRESIDENT, BUSINESS DEVELOPMENT OF THE COMPANY) AS MAY FROM TIME TO TIME BE
ASSIGNED TO THE EXECUTIVE BY THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD”), AND SHALL HAVE ALL OF THE POWERS AND DUTIES USUALLY INCIDENT TO SUCH
OFFICES.  IN ADDITION, THROUGHOUT THE TERM, THE EXECUTIVE SHALL SERVE AS A
MEMBER OF THE BOARD.  THE EXECUTIVE SHALL DEVOTE SUBSTANTIALLY ALL OF HIS
WORKING TIME AND EFFORTS TO THE BUSINESS AND AFFAIRS OF THE COMPANY, EXCEPT FOR
VACATIONS, ILLNESS AND INCAPACITY; PROVIDED, HOWEVER, THAT THE EXECUTIVE MAY
SERVE ON THE BOARDS OF DIRECTORS OF NON-PUBLIC COMPANIES AND CHARITABLE
ORGANIZATIONS AND MAY DEVOTE REASONABLE TIME TO CHARITABLE AND CIVIC
ORGANIZATIONS, IN ALL CASES PROVIDED THAT THE PERFORMANCE OF HIS DUTIES AND
RESPONSIBILITIES ON SUCH BOARDS AND IN SUCH SERVICE DOES NOT INTERFERE
SUBSTANTIALLY WITH THE PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES UNDER THIS
AGREEMENT.


 


3.               COMPENSATION AND BENEFITS.


 


(A)          BASE SALARY.  DURING THE TERM, BUT SOLELY AFTER THE DATE AS OF
WHICH THE COMPANY HAS RAISED, DURING THE PERIOD COMMENCING ON THE COMMENCEMENT
DATE, THE SUM OF TEN MILLION DOLLARS ($10,000,000), THE COMPANY SHALL PAY THE
EXECUTIVE A BASE SALARY (“BASE SALARY) AT THE RATE OF ONE HUNDRED THOUSAND
DOLLARS ($100,000) PER ANNUM, PAYABLE IN ACCORDANCE WITH THE COMPANY’S REGULAR
PAYROLL PRACTICES.


 


(B)         EMPLOYEE HEALTH AND DENTAL BENEFITS.  THE EXECUTIVE SHALL BE
ENTITLED TO PARTICIPATE IN THE COMPANY’S EMPLOYEE HEALTH AND DENTAL BENEFITS
PLAN DURING THE TERM, AS SUCH PLAN MAY BE IN EFFECT FROM TIME TO TIME.


 


(C)          EXPENSES.  THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE PROMPT
REIMBURSEMENT OF HIS EXPENSES INCURRED IN THE PERFORMANCE OF HIS EMPLOYMENT
HEREUNDER UPON HIS SUBMISSION TO THE COMPANY OF REASONABLE AND CUSTOMARY EXPENSE
CLAIMS TO THE COMPANY, IN ACCORDANCE WITH THE COMPANY’S PROCEDURES FOR EXPENSE
REIMBURSEMENT.


 


(D)         VACATIONS.  THE EXECUTIVE SHALL BE ENTITLED TO TWO (2) WEEKS PAID
VACATION DURING THE TERM WITH NO RIGHT TO CARRY OVER UNUSED DAYS.

 

1

--------------------------------------------------------------------------------


 

(e)          Sick Pay.  The Executive shall be entitled to five (5) paid sick
days during the Term, with no right to carry over unused days.

 


4.               TERMINATION.  THE EXECUTIVE’S EMPLOYMENT HEREUNDER WITH THE
COMPANY MAY BE TERMINATED UNDER THE FOLLOWING CIRCUMSTANCES:


 


DEATH OR DISABILITY.  IF THE EXECUTIVE SHALL DIE OR BECOME DISABLED DURING THE
TERM, THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER FOR DEATH
OR “DISABILITY,” AS APPLICABLE.  FOR PURPOSES OF THIS AGREEMENT, THE EXECUTIVE’S
“DISABILITY” SHALL BE DETERMINED IN THE SOLE DISCRETION OF THE BOARD.


 


(A)                                  CAUSE.  THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT HEREUNDER FOR CAUSE.  FOR PURPOSES OF THIS AGREEMENT, THE
COMPANY SHALL HAVE “CAUSE” TO TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER
UPON:


 


(I)                                     THE FAILURE BY THE EXECUTIVE TO
SUBSTANTIALLY PERFORM THE EXECUTIVE’S DUTIES HEREUNDER (OTHER THAN ANY SUCH
FAILURE RESULTING FROM THE EXECUTIVE’S DISABILITY WHICH SHALL BE SUBJECT TO THE
PROVISIONS OF SECTION 4(A));


 


(II)                                  THE WILLFUL VIOLATION BY THE EXECUTIVE OF
ANY OF THE EXECUTIVE’S MATERIAL OBLIGATIONS HEREUNDER;


 


(III)                               THE WILLFUL ENGAGING BY THE EXECUTIVE IN
MISCONDUCT WHICH IS MATERIALLY INJURIOUS TO THE BUSINESS OR REPUTATION OF THE
COMPANY OR ANY OF ITS AFFILIATES; OR

 


(IV)                              THE EXECUTIVE’S CONVICTION OF A FELONY.


 

Notwithstanding the foregoing, the Executive shall not be terminated for Cause
without:

 

(A)                              delivery of a written notice to the Executive
setting forth the reasons for the Company’s intention to terminate the
Executive’s employment hereunder for Cause;

 

(B)                                the failure of the Executive to cure the
nonperformance, violation or misconduct described in the notice referred to in
clause (A) of this paragraph, if cure thereof is possible, to the reasonable
satisfaction of the Board, within fifteen (15) days of the Executive’s receipt
of such notice; and

 

(C)                                an opportunity for the Executive, together
with the Executive’s counsel, to be heard before the Board.

 


(B)                                 WITHOUT CAUSE.  THE COMPANY MAY TERMINATE
THE EXECUTIVE’S EMPLOYMENT HEREUNDER WITHOUT CAUSE.


 


(C)                                  RESIGNATION.  THE EXECUTIVE MAY TERMINATE
THE EXECUTIVE’S EMPLOYMENT HEREUNDER BY HIS RESIGNATION.

 

2

--------------------------------------------------------------------------------


 


5.               COMPENSATION UPON TERMINATION.


 


(A)          DEATH OR DISABILITY.  IF THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY HEREUNDER IS TERMINATED ON ACCOUNT OF THE EXECUTIVE’S DEATH OR
DISABILITY PURSUANT TO SECTION 4(A), THE COMPANY SHALL AS SOON AS PRACTICABLE
PAY TO THE EXECUTIVE OR THE EXECUTIVE’S ESTATE, AS APPLICABLE, OR AS MAY BE
DIRECTED BY THE LEGAL REPRESENTATIVES OF THE EXECUTIVE OR THE EXECUTIVE’S
ESTATE, AS APPLICABLE, ANY BASE SALARY ACCRUED AND DUE TO THE EXECUTIVE UNDER
SECTION 3(A) THROUGH THE DATE OF THE EXECUTIVE’S DEATH OR TERMINATION FOR
DISABILITY, AS APPLICABLE.  OTHER THAN THE FOREGOING, THE COMPANY SHALL HAVE NO
FURTHER OBLIGATIONS TO THE EXECUTIVE HEREUNDER.


 


(B)         BY THE COMPANY FOR CAUSE OR BY THE EXECUTIVE.  IF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY HEREUNDER IS TERMINATED BY THE COMPANY FOR CAUSE
PURSUANT TO SECTION 4(B) OR BY THE EXECUTIVE PURSUANT TO SECTION 4(D), THE
COMPANY SHALL AS SOON AS PRACTICABLE PAY THE EXECUTIVE ANY BASE SALARY ACCRUED
AND DUE TO THE EXECUTIVE UNDER SECTION 3(A) THROUGH THE EXECUTIVE’S DATE OF
TERMINATION.  OTHER THAN THE FOREGOING, THE COMPANY SHALL HAVE NO FURTHER
OBLIGATIONS TO THE EXECUTIVE HEREUNDER.


 


(C)          TERMINATION BY THE COMPANY WITHOUT CAUSE.  IF THE COMPANY SHALL
TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER WITHOUT CAUSE PURSUANT TO
SECTION 4(C), THEN THE COMPANY SHALL:


 


(I)                                     AS SOON AS PRACTICABLE PAY THE EXECUTIVE
ANY BASE SALARY ACCRUED AND DUE TO THE EXECUTIVE UNDER SECTION 3(A) THROUGH HIS
DATE OF TERMINATION;


 

(ii)                                  continue to pay the Executive his Base
Salary in effect as of his date of termination for the lesser of the then
remainder of the Term or one (1) year (or until such earlier time that the
Executive violates the provisions of Section 6(a)), at the times such payments
would otherwise have been made under Section 3(a); and

 


(III)                               PROVIDE THE EXECUTIVE FOR THE LESSER OF THE
THEN REMAINDER OF THE TERM OR ONE (1) YEAR (OR UNTIL SUCH EARLIER TIME THAT THE
EXECUTIVE VIOLATES THE PROVISIONS OF SECTION 6(A)), WITH CONTINUED PARTICIPATION
IN THE COMPANY’S EMPLOYEE HEALTH AND DENTAL BENEFIT PLAN, TO THE EXTENT THAT
SUCH A PLAN SHALL THEN CONTINUE TO BE IN EFFECT.


 

Other than the foregoing, the Company shall have no further obligations to the
Executive hereunder.

 


6.                                       RESTRICTIVE COVENANT.


 


(A)                                  REASONABLE COVENANT.  IT IS EXPRESSLY
UNDERSTOOD BY AND BETWEEN THE COMPANY AND THE EXECUTIVE THAT THE COVENANT
CONTAINED IN SECTION 6(B) IS AN ESSENTIAL ELEMENT OF THIS AGREEMENT AND THAT BUT
FOR THE AGREEMENT BY THE EXECUTIVE TO COMPLY WITH SUCH COVENANT AND THEREBY NOT
TO DIMINISH THE VALUE OF THE ORGANIZATION AND GOODWILL OF THE COMPANY OR ANY
AFFILIATE OR SUBSIDIARY OF THE COMPANY, INCLUDING RELATIONS WITH THEIR
EMPLOYEES, CLIENTS, CUSTOMERS AND ACCOUNTS, THE COMPANY WOULD NOT ENTER INTO
THIS AGREEMENT.  THE EXECUTIVE HAS INDEPENDENTLY CONSULTED WITH HIS LEGAL
COUNSEL AND AFTER SUCH CONSULTATION AGREES THAT SUCH COVENANT IS REASONABLE AND
PROPER.


 


(B)                                 NONDISCLOSURE OF CONFIDENTIAL INFORMATION. 
THE EXECUTIVE SHALL KEEP SECRET AND CONFIDENTIAL AND SHALL NOT DISCLOSE TO ANY
THIRD PARTY IN ANY FASHION OR FOR ANY PURPOSE WHATSOEVER, ANY INFORMATION
REGARDING THIS AGREEMENT, OR ANY OTHER INFORMATION REGARDING THE COMPANY OR ITS
AFFILIATES OR SUBSIDIARIES WHICH IS NOT AVAILABLE TO THE GENERAL PUBLIC, AND/OR
NOT GENERALLY KNOWN OUTSIDE THE COMPANY OR ANY SUCH AFFILIATE OR SUBSIDIARY, TO
WHICH HE HAS OR SHALL HAVE HAD ACCESS AT ANY TIME DURING THE COURSE OF HIS
EMPLOYMENT WITH THE COMPANY, INCLUDING, WITHOUT LIMITATION, ANY INFORMATION
RELATING TO THE COMPANY’S (AND ITS AFFILIATES’ OR SUBSIDIARIES’):

 

3

--------------------------------------------------------------------------------


 


(I)                                     BUSINESS, OPERATIONS, PLANS, STRATEGIES,
PROSPECTS OR OBJECTIVES;


 


(II)                                  PRODUCTS, TECHNOLOGIES, PROCESSES,
SPECIFICATIONS, RESEARCH AND DEVELOPMENT OPERATIONS AND PLANS;


 


(III)                               CUSTOMERS AND CUSTOMER LISTS;


 


(IV)                              DISTRIBUTION, SALES, SERVICE, SUPPORT AND
MARKETING PRACTICES AND OPERATIONS;


 


(V)                                 FINANCIAL CONDITION AND RESULTS OF
OPERATIONS;


 


(VI)                              OPERATIONAL STRENGTHS AND WEAKNESSES; AND


 


(VII)                           PERSONNEL AND COMPENSATION POLICIES AND
PROCEDURES.


 

Notwithstanding the foregoing provisions of this Section 6, the Executive may
discuss this Agreement with the members of his immediate family and with his
personal legal and tax advisors and may disclose the existence of his employment
with the Company to any third party.

 


(C)                                  SPECIFIC PERFORMANCE.  WITHOUT INTENDING TO
LIMIT THE REMEDIES AVAILABLE TO THE COMPANY OR ITS AFFILIATES OR SUBSIDIARIES,
THE EXECUTIVE HEREBY AGREES THAT DAMAGES AT LAW WOULD BE AN INSUFFICIENT REMEDY
TO THE COMPANY OR ITS AFFILIATES OR SUBSIDIARIES IN THE EVENT THAT THE EXECUTIVE
VIOLATES ANY OF THE PROVISIONS OF THIS SECTION 6 OR OF THE FOLLOWING SECTION 7,
AND THAT, IN ADDITION TO MONEY DAMAGES, THE COMPANY OR ITS AFFILIATES OR
SUBSIDIARIES MAY APPLY FOR AND, UPON THE REQUISITE SHOWING, HAVE INJUNCTIVE
RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO RESTRAIN THE BREACH OR
THREATENED BREACH OF OR OTHERWISE TO SPECIFICALLY ENFORCE THE COVENANTS
CONTAINED IN SECTION 6 (B) AND SECTIONS 7 (B), (C) AND (D).


 


7.                                       MATTERS RELATING TO OCEAN INTERNATIONAL
HOLDINGS LIMITED.


 

(a)                                  Share Held as Nominee.  In accordance with
the laws of the Hong Kong Special Administrative Region of the People’s Republic
of China (“Hong Kong”) and at the direction of and on behalf of SCL, the
Executive has purchased one (1) share of stock (the “Share”) of Ocean
International Holdings Limited, a company incorporated in Hong Kong (“OIHL”),
issued in the name of the Executive, as nominee for SCL, pursuant to that
certain Purchase and Sale Agreement, dated as of August 26, 2004, by and among
SCL, the Executive and the shareholders of OIHL.

 

(b)                                 Restriction on Transfer.  The Executive
shall not sell, exchange, assign, transfer, pledge, hypothecate or otherwise
dispose of the Share or a portion thereof (whether voluntary or involuntary and
other than by operation of law), directly or indirectly, to another person (a
“Transfer”) without the prior written consent of SCL.  Moreover, neither the
Share nor any portion thereof may be Transferred unless the transferee executes
and delivers to SCL an instrument pursuant to which it agrees to be bound by the
terms of this Section 7. In addition, and notwithstanding anything to the
contrary contained herein, the Executive may not Transfer all or any portion of
the Share unless such Transfer is in accordance with the laws of Hong Kong.

 

(c)                                  Voting Rights.  The Executive agrees that
in connection with any matter with respect to which the stockholders of OIHL are
required, entitled to or otherwise provided the right or opportunity to vote or
consent, the Executive shall consult and confer with SCL and shall at all times
vote his Share or consent or withhold consent or otherwise act, strictly in the
manner directed by SCL.  The Executive’s

 

4

--------------------------------------------------------------------------------


 

obligation hereunder shall apply with respect to the Share and any other capital
stock and securities of OIHL held by the Executive that have voting power or
otherwise are entitled to vote, consent or act with respect to any matter.

 

(d)                                 Drag-Along Rights.  If SCL desires to sell
all or any portion of the shares of OIHL held by SCL to a third party, the
Executive agrees to (i) sell his Share, if requested, on the same terms and
conditions of sale on which the shares of OIHL held by SCL are to be sold in
such transaction and (ii) take all reasonably necessary and desirable actions in
connection with the consummation of such transaction, including the execution of
such agreements and such instruments and other actions reasonably necessary and
desirable to provide the representations, warranties, indemnities, covenants,
conditions, escrow agreements and other provisions and agreements relating to
such transaction.

 


8.                                       SUCCESSORS.  THIS AGREEMENT CANNOT BE
ASSIGNED BY ANY OF THE PARTIES HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY HERETO, EXCEPT THAT IT SHALL BE BINDING AUTOMATICALLY ON ANY
SUCCESSORS AND ASSIGNS OF ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS
OF THE COMPANY (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION
OR OTHERWISE).


 


9.                                       ARBITRATION.  EXCEPT AS PROVIDED IN
SECTION 6(C), ALL CONTROVERSIES, CLAIMS OR DISPUTES ARISING OUT OF OR RELATING
TO THIS AGREEMENT SHALL BE SETTLED BY BINDING ARBITRATION UNDER THE RULES OF THE
AMERICAN ARBITRATION ASSOCIATION, AS THE SOLE AND EXCLUSIVE REMEDY OF EITHER
PARTY, AND JUDGMENT UPON SUCH AWARD RENDERED BY THE ARBITRATORS(S) MAY BE
ENTERED IN ANY COURT OF COMPETENT JURISDICTION.  THE COSTS OF ARBITRATION SHALL
BE BORNE BY THE UNSUCCESSFUL PARTY OR OTHERWISE AS DETERMINED BY THE ARBITRATORS
IN THEIR DISCRETION.


 


10.                                 GOVERNING LAW.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.


 


11.                                 AMENDMENTS.  NO PROVISION OF THIS AGREEMENT
MAY BE MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR
DISCHARGE IS AGREED TO IN WRITING SIGNED BY THE EXECUTIVE AND SUCH OFFICERS OF
THE COMPANY AS MAY BE SPECIFICALLY DESIGNATED FOR SUCH PURPOSE BY THE BOARD.


 


12.                                 ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH
THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER
CONTAINED HEREIN AND SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES, COVENANTS,
ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS OR WARRANTIES, WHETHER ORAL OR
WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE OF ANY PARTY HERETO.


 


13.                                 SURVIVAL.  THE OBLIGATIONS OF THE PARTIES
HERETO CONTAINED IN SECTIONS 5, 6, 7 AND 9 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

SCL VENTURES, LTD.

 

 

 

By:

 /s/ Mitchell Sepaniak

 

 

 

Name:

Mitchell Sepaniak

 

 

Title:

President

 

 

 

 

 

/s/ Jack Chin

 

 

Jack Chin

 

6

--------------------------------------------------------------------------------